Case 4:18-cr-00049-JED Document 34 Filed in USDC ND/OK on 08/12/20 Page 1 of 10




                                                              c/ USA, USPO, USM
Case 4:18-cr-00049-JED Document 34 Filed in USDC ND/OK on 08/12/20 Page 2 of 10
Case 4:18-cr-00049-JED Document 34 Filed in USDC ND/OK on 08/12/20 Page 3 of 10
Case 4:18-cr-00049-JED Document 34 Filed in USDC ND/OK on 08/12/20 Page 4 of 10
Case 4:18-cr-00049-JED Document 34 Filed in USDC ND/OK on 08/12/20 Page 5 of 10
Case 4:18-cr-00049-JED Document 34 Filed in USDC ND/OK on 08/12/20 Page 6 of 10
Case 4:18-cr-00049-JED Document 34 Filed in USDC ND/OK on 08/12/20 Page 7 of 10
Case 4:18-cr-00049-JED Document 34 Filed in USDC ND/OK on 08/12/20 Page 8 of 10
Case 4:18-cr-00049-JED Document 34 Filed in USDC ND/OK on 08/12/20 Page 9 of 10
Case 4:18-cr-00049-JED Document 34 Filed in USDC ND/OK on 08/12/20 Page 10 of 10
